ITEMID: 001-79055
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: AKYUZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Kemal Akyüz, is a Turkish national who was born in 1974 and lives in Bursa. He was represented before the Court by Mr K.T. Sürek, a lawyer practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 4 February 1994 the applicant was arrested by police officers from the anti-terror branch of the Samsun Security Directorate. On the same day he was detained on remand.
On 25 March 1994 the public prosecutor at the Ankara State Security Court filed a bill of indictment charging the applicant with membership of an illegal organisation, the DHKP-C, contrary to Article 168 § 2 of the Criminal Code.
On 7 December 1997 the Ankara State Security Court convicted the applicant, who was represented by four lawyers during the proceedings, as charged and sentenced him to fifteen years’ imprisonment.
On 2 December 1998 one of the applicant’s lawyers filed an appeal with the Court of Cassation against the judgment of 7 December 1997.
On 27 April 1999 the Court of Cassation upheld the first-instance court’s judgment.
On 20 May 1999 the Court of Cassation’s decision was deposited with the registry of the Ankara State Security Court.
On 1 September 1999 the committal order (müddetname) concerning the execution of his sentence was served on the applicant.
